Citation Nr: 1033916	
Decision Date: 09/10/10    Archive Date: 09/21/10

DOCKET NO.  06 13 999A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic stress 
disorder (PTSD), also claimed as loss of memory, anxiety, and 
frustration.  

2.  Entitlement to service connection for cramps of the arms and 
legs.

3.  Entitlement to service connection for diabetes mellitus.  

4.  Entitlement to a compensable evaluation for fractured nose 
with deviated nasal septum, also claimed as head and face 
laceration and injury.  

5.  Entitlement to a compensable evaluation for scar of the right 
upper lip due to laceration, also claimed as face laceration and 
injury.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty from July 1972 to August 1975 
and from December 1990 to May 1991.  

This matter comes to the Board of Veterans' Appeals (Board) on 
appeal from a July 2005 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

In his May 2006 substantive appeal the Veteran requested a Travel 
Board hearing.  A hearing was scheduled for March 24, 2010.  The 
Veteran did not attend the hearing.  He has since explained that 
due to a change of address he did not receive notice of the 
hearing.  He requested that the hearing be rescheduled.  In 
August 2010, his motion to reschedule the hearing was granted.  
Hence, on remand, the Veteran should be scheduled for a Travel 
Board hearing.  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board 
hearing in the order that the request was 
received.  After a hearing is conducted, or 
if the Veteran withdraws his hearing request 
or fails to report for the scheduled hearing, 
the claims file should be returned to the 
Board for appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


